Case 8:18-cv-02295-JVS-ADS Document 37 Filed 07/26/19 Page 1 of 2 Page ID #:211



  1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
      SULAIMAN LAW GROUP, LTD.
  2   2500 South Highland Avenue, Suite 200
  3   Lombard, Illinois 60148
      Telephone: 630-575-8181
  4   Facsimile: 630-581-8188
      E-Mail: jdavidson@sulaimanlaw.com
  5
      Attorney for the Plaintiff
  6

  7                                 UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
  8
                                                           Case No. 8:18-cv-02295-JVS-ADS
  9

 10                                                        STIPULATION ALLOWING
       TIFFANY COLEMAN,                                    PLAINTIFF TO FILE FIRST
 11                                                        AMENDED COMPLAINT FOR
                           Plaintiff,
                                                           DAMAGES
 12
               v.
 13
       AMERICAN HONDA FINANCE
 14    CORPORATION,

 15                        Defendant.

 16          WHEREAS on December 28, 2018, Plaintiff brought suit against AMERICAN HONDA
 17
      FINANCE CORPORATION (the “Defendant”) alleging violation(s) of the Telephone Consumer
 18
      Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq. [Dkt. # 1].
 19
             WHEREAS Plaintiff seeks to file her First Amended Complaint for Damages, which adds
 20

 21   an additional cause of action under the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”),

 22   Cal. Civ. Code § 1788 et seq.

 23          WHEREAS a copy of Plainitff’s proposed First Amended Complaint for Damages is
 24   attached hereto as “Exhibit A.”
 25
             IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by and through
 26
      their respective counsel, that:
 27
             1.      Plaintiff should be granted leave to amend to file her First Amended Complaint for
 28
                                                       1
Case 8:18-cv-02295-JVS-ADS Document 37 Filed 07/26/19 Page 2 of 2 Page ID #:212



  1   Damages, a copy of which is attached hereto as “Exhibit A.”
  2          2.     Defendant’s responsive pleading shall be due thirty (30) days after the First
  3
      Amended Complaint for Damages is filed.
  4
      DATED: July 26, 2019                               TIFFANY COLEMAN
  5
                                                         By: /s/ Joseph S. Davidson
  6

  7                                                      Joseph S. Davidson
                                                         SULAIMAN LAW GROUP, LTD.
  8                                                      2500 South Highland Avenue
                                                         Suite 200
  9                                                      Lombard, Illinois 60148
                                                         +1 630-581-5450
 10                                                      jdavidson@sulaimanlaw.com

 11                                                      AMERICAN HONDA FINANCE
                                                         CORPORATION
 12
                                                         By: /s/ Justin H. Sanders
 13

 14                                                      Justin H. Sanders
                                                         SANDERS ROBERTS LLP
 15                                                      1055 West Seventh Street
                                                         Suite 3200
 16                                                      Los Angeles, California 90017
                                                         +1 213-426-5000
 17                                                      jsanders@sandersroberts.com
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     2
